Title: October 22nd. 1762.
From: Adams, John
To: 


       Spent last Monday in taking Pleasure, with Mr. Wibird. Met him in the Morning at Mr. Borlands, rode with him, to Squantum, to the very lowest Point of the Peninsula, next to Thompsons Island, to the high steep Rock, from where the Squaw threw herself, who gave the Name to the Place. It is an hideous Craggy Precipice, nodding over the Ocean forty feet in hight. The Rocks seem to be a vast Collection of Pebbles, as big as hens Eggs, thrown into melted Cement, and cooled in. You may pull them to Pieces with your Fingers, as fast as you Please.
       Various have been the Conjectures of the Learned, concerning this sort of Rocks. Upon this Part of the Peninsula, is a Number of Trees, which appear very much like the Lime Tree, of Europe, which Gentlemen are so fond of Planting in their Gardens for their beauty.
       Returned to Mr. Borlands, dined, and after noon rode to Germantown, where we spent our Evening. Deacon Palmer shewed us his Lucern, growing in his Garden, of which he has cutt, as he tells us, four Crops this Year. The Deacon had his Lucern seeds of Mr. Green-leaf, of Abington, who had his of Judge Oliver. The Deacon watered his but twice this summer, and intends to expose it uncovered, to all the Weather of the Winter for a fair Tryal, whether it will endure our Winters or not. Each of his four Crops had attained a good Length. It has a rich fragrance for a Grass. He shewed us a Cut of it, in “Nature displayed,” and another of St. Foin, and another of Trefoil. The Cut of the Lucern was exact enough. The Pod in which the seeds are is an odd Thing, a kind of Rams horn or straw.
       We had a good deal of Conversation upon Husbandry. The Deacon has about 70 Bushells of Potatoes, this Year on about 1/4 of an Acre of Ground.
       Trees of several sorts considered. The wild Cherry Tree. Bears a Fruit of some Value. The Wood is very good for the Cabinet-Maker, and is not bad to burn. It is a tree of much Beauty. Its leaves and Bark are handsome, and its shape.—The Locust, good Timber, fattening to soil, by its Leaves, Blossoms &c. Good Wood, quick growth, &c.—The Larch Tree. There is but one in the Country, that in the Lieutenant Governors Yard at Milton. It looks somewhat like an Evergreen but is not. Sheds its Leaves.
       I read in Thompsons Travels, in Turkey in Asia, mention of a Turpentine called by the Name of the Turpentine of Venice, which is not the Produce of Venice but of Dauphinè, and flows from the Larch Tree. It is thick and balsamic and used in several Arts, particularly that of Enameling.
      